 



EXHIBIT 10.4
AMENDED AND RESTATED
CENTEX CORPORATION 2003 EQUITY INCENTIVE PLAN
(Last Amended on October 11, 2006)
1. Plan
     The Centex Corporation 2003 Equity Incentive Plan (the “Plan”) was adopted
by the Corporation to reward certain key Employees of the Corporation and its
Affiliates and Non-employee Directors of the Corporation by providing for
certain cash benefits and by enabling them to acquire shares of Common Stock of
the Corporation.
2. Objectives
     The purpose of this Centex Corporation 2003 Equity Incentive Plan is to
further the interests of the Corporation and its shareholders by providing
incentives in the form of Awards to key Employees and Non-employee Directors who
can contribute materially to the success and profitability of the Corporation
and its Affiliates. Such Awards will recognize and reward outstanding
performances and individual contributions and give Participants in the Plan an
interest in the Corporation parallel to that of the shareholders, thus enhancing
the proprietary and personal interest of such Participants in the Corporation’s
continued success and progress. This Plan will also enable the Corporation and
its Affiliates to attract and retain such Employees and Non-employee Directors.
3. Definitions
     As used herein, the terms set forth below shall have the following
respective meanings:
     “Affiliate” means a Subsidiary or Joint Venture.
     “Authorized Officer” means the Chief Executive Officer of the Corporation
(or any other senior officer of the Corporation to whom he or she shall delegate
the authority to execute any Award Agreement, where applicable).
     “Award” means an Employee Award or a Director Award.
     “Award Agreement” means a written agreement setting forth the terms,
conditions and limitations applicable to an Award, to the extent the Committee
determines such agreement is necessary.
     “Board” means the Board of Directors of the Corporation.
     “Black-Scholes Value” means the formula given by the option pricing model
of such name used to calculate the theoretical fair value of a stock option at
any given time.
     “Change in Control” unless otherwise defined by the Committee, means a
change in control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended,

1



--------------------------------------------------------------------------------



 



whether or not the Corporation is then subject to such reporting requirement;
provided, that, without limitation, such a change in control shall be deemed to
have occurred if:
     (i) a third person, including a “Group” as defined in Section 13(d)(3) of
the Exchange Act, becomes the beneficial owner of Common Stock having fifty
(50) percent or more of total number of votes that may be cast for the election
of Directors; or
     (ii) as a result of, or in connection with, a contested election for
Directors, persons who were Directors immediately before such election shall
cease to constitute a majority of the Board.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Committee” means the independent Compensation Committee of the Board as is
designated by the Board to administer the Plan.
     “Common Stock” means Centex Corporation common stock, par value $.25 per
share.
     “Corporation” means Centex Corporation, a Nevada corporation, or any
successor thereto.
     “Director” means an individual who is a member of the Board.
     “Director Award” means any Option, Stock Award or Performance Award
granted, whether singly, in combination or in tandem, to a Participant who is a
Non-employee Director pursuant to such applicable terms, conditions and
limitations (including treatment as a Performance Award) as the Committee may
establish in order to fulfill the objectives of the Plan.
     “Disability” means a disability that renders the Participant unable to
engage in any occupation in accordance with the terms of the Long Term
Disability Plan of Centex Corporation.
     “Dividend Equivalents” means, with respect to Stock Units or shares of
Restricted Stock that are to be issued at the end of the Restriction Period, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable to stockholders of record during the
Restriction Period on a like number of shares of Common Stock.
     “Employee” means an employee of the Corporation or any of its Affiliates.
     “Employee Award” means any Option, Stock Award, or Performance Award
granted, whether singly, in combination or in tandem, to a Participant who is an
Employee pursuant to such applicable terms, conditions and limitations
(including treatment as a Performance Award) as the Committee may establish in
order to fulfill the objectives of the Plan.
     “Employee Director” means an individual serving as a member of the Board
who is an Employee of the Corporation or any of its Affiliates.
     “Employer” means the Corporation and any Subsidiary or Joint Venture.

2



--------------------------------------------------------------------------------



 



     “Equity Award” means any Option, Stock Award, or Performance Award (other
than a Performance Award denominated in cash) granted to a Participant under the
Plan.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” of a share of Common Stock means, as of a particular
date, (i) (A) if Common Stock is listed on a national securities exchange, the
closing price per share of such Common Stock, as reported on the consolidated
transaction reporting system for the New York Stock Exchange or such other
national securities exchange on which the Common Stock is listed that is at the
applicable time the principal market for the Common Stock, or any other source
selected by the Committee, or, if there shall have been no such sales so
reported on that date, on the last preceding date on which such a sale was so
reported, (B) if Common Stock is not so listed, the mean between the closing bid
and asked price of Common Stock on that date, or, if there are no quotations
available for such date, on the last preceding date on which such a quotation
was reported, as reported on a recognized quotation system selected by the
Committee, or, if not so reported, then as reported by The Pink Sheets LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
or (C) if Common Stock is not publicly traded, the most recent value determined
by an independent appraiser appointed by the Corporation for such purpose, or
(ii) if applicable, the price per share as determined in accordance with the
procedures of a third party administrator retained by the Corporation to
administer the Plan.
     “Full Time Employee” means a person actively and regularly engaged in work
at least 40 hours a week.
     “Grant Date” means the date an Award is granted to a Participant pursuant
to the Plan. The Grant Date for a substituted award is the Grant Date of the
original award.
     “Grant Price” means the price at which a Participant may exercise his or
her right to receive cash or Common Stock, as applicable, under the terms of an
Award.
     “Joint Venture” means any joint venture, partnership, limited liability
company or other non-corporate entity in which the Corporation has at least 50%
ownership, voting, capital or profit interests (in whatever form).
     “Non-employee Director” means an individual serving as a member of the
Board who is not an Employee of the Corporation or any of its Affiliates.
     “Option” means a right to purchase a specified number of shares of Common
Stock at a specified Grant Price, which is not intended to comply with the
requirements set forth in Section 422 of the Code.
     “Participant” means an Employee or Non-employee Director to whom an Award
has been granted under this Plan.
     “Performance Award” means an Award made pursuant to this Plan that is
subject to the attainment in the future of one or more Performance Goals.

3



--------------------------------------------------------------------------------



 



     “Performance Goal” means a standard established by the Committee, to
determine in whole or in part whether a Qualified Performance Award shall be
earned.
     “Qualified Performance Award” means a Performance Award made to a
Participant who is an Employee that is intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code, as described in
Section 8(a)(iii)(B) of the Plan.
     “Restricted Stock” means Common Stock that is restricted or subject to
forfeiture provisions.
     “Restriction Period” means a period of time beginning as of the Grant Date
of an Award of Restricted Stock and ending as of the date upon which the Common
Stock subject to such Award is no longer restricted or subject to forfeiture
provisions.
     “Retirement” means the Participant’s voluntary termination of employment
from the Employer, and where the context indicates, includes Vested Retirement.
     “Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock.
     “Stock Unit” means a unit equal to one share of Common Stock (as determined
by the Committee) granted to either an Employee or a Non-employee Director.
     “Subsidiary” means any corporation of which the Corporation directly or
indirectly owns shares representing 50% or more of the combined voting power of
the shares of all classes or series of capital stock of such corporation which
have the right to vote generally on matters submitted to a vote of the
stockholders of such corporation.
     “Vested Retirement” means the voluntary termination of all employment by a
Participant (excluding a Non-employee Director) who is a Full Time Employee from
the Employer at any time after the Participant is age 55 or older, has at least
10 Years of Service and the sum of age and Years of Service equals at least 70.
Calculation of eligibility for Vested Retirement shall be based on whole years
of age and Years of Service on the date as of which the calculation is being
made. Any partial years shall be disregarded.
     “Years of Service” means the Participant’s years of employment with an
Employer. A Participant shall be credited with a Year of Service on each
anniversary of the date on which he or she was first employed with an Employer,
provided that the Participant continues to be employed by an Employer on such
anniversary date.
4. Eligibility
     (a) Employees. Employees eligible for the grant of Employee Awards under
this Plan are those Employee Directors and Employees who hold positions of
responsibility and whose performance, in the judgment of the Committee, can have
a significant effect on the success of the Corporation and its Affiliates.
     (b) Directors. Members of the Board eligible for the grant of Director
Awards under this Plan are those who are Non-employee Directors.

4



--------------------------------------------------------------------------------



 



5. Common Stock Available for Awards
     Subject to the provisions of paragraph 15 hereof, no Award shall be granted
if it shall result in the aggregate number of shares of Common Stock issued
under the Plan plus the number of shares of Common Stock covered by or subject
to Awards then outstanding (after giving effect to the grant of the Award in
question) to exceed 6,665,970 shares. No more than 2,221,990 shares of Common
Stock shall be available for Stock Awards, other than Options or Performance
Awards. The number of shares of Common Stock that are the subject of Awards
under this Plan that are forfeited or terminated, expire unexercised, are
settled in cash in lieu of Common Stock or in a manner such that all or some of
the shares covered by an Award are not issued to a Participant or are exchanged
for Awards that do not involve Common Stock, shall again immediately become
available for Awards hereunder. If the Grant Price or other purchase price of
any Option or other Award granted under the Plan is satisfied by tendering
shares of Common Stock to the Corporation by either actual delivery or by
attestation, or by withholding shares of Common Stock, or if the tax withholding
obligation resulting from the settlement of any such Option or other Award is
satisfied by tendering or withholding shares of Common Stock, only the number of
shares of Common Stock issued net of the shares of Common Stock tendered or
withheld shall be deemed delivered for purposes of determining the maximum
number of shares of Common Stock available for delivery under the Plan. Shares
of Common Stock delivered under the Plan in settlement, assumption or
substitution of outstanding awards or obligations to grant future awards under
the plans or arrangements of another entity shall not reduce the maximum number
of shares of Common Stock available for delivery under the Plan, to the extent
that such settlement, assumption or substitution is a result of the Corporation
or an Affiliate acquiring another entity or an interest in another entity. The
Committee may from time to time adopt and observe such procedures concerning the
counting of shares against the Plan maximum as it may deem appropriate. The
Board and the appropriate officers of the Corporation shall from time to time
take whatever actions are necessary to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that shares of Common Stock are available for issuance pursuant to
Awards.
6. Administration
     (a) This Plan shall be administered by the Committee except as otherwise
provided herein.
     (b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Corporation
and in keeping with the objectives of this Plan. The Committee may, in its
discretion, provide for the extension of the exercisability of an Award,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions applicable to an Award, waive any restriction or
other provision of this Plan (insofar as such provision relates to Awards) or an
Award or otherwise amend or modify an Award in any manner that is either (i) not
adverse to the Participant to whom such Award was granted or (ii) consented to
by such Participant. The Committee may correct any defect or supply any omission
or reconcile any inconsistency in this

5



--------------------------------------------------------------------------------



 



Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable to further the Plan purposes. Any decision of the
Committee, with respect to Awards, in the interpretation and administration of
this Plan shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned.
     (c) No member of the Committee or officer of the Corporation to whom the
Committee has delegated authority in accordance with the provisions of paragraph
7 of this Plan shall be liable for anything done or omitted to be done by him or
her, by any member of the Committee or by any officer of the Corporation in
connection with the performance of any duties under this Plan, except for his or
her own willful misconduct or as expressly provided by statute.
7. Delegation of Authority
     Following the authorization of a pool of cash or shares of Common Stock to
be available for Awards, the Committee may authorize the Chief Executive Officer
of the Corporation or a committee consisting solely of members of the Board to
grant individual Employee Awards from such pool pursuant to such conditions or
limitations as the Committee may establish. The Committee may also delegate to
the Chief Executive Officer and to other executive officers of the Corporation
its administrative duties under this Plan (excluding its granting authority)
pursuant to such conditions or limitations as the Committee may establish. The
Committee may engage or authorize the engagement of a third party administrator
to carry out administrative functions under the Plan.
8. Awards
     (a) The Committee shall determine the type or types of Awards to be made
under this Plan and shall designate from time to time the Participants who are
to be the recipients of such Awards. Each Award may, in the discretion of the
Committee, be embodied in an Award Agreement, which shall contain such terms,
conditions and limitations as shall be determined by the Committee in its sole
discretion and, if required by the Committee, shall be signed by the Participant
to whom the Award is granted and by an Authorized Officer for and on behalf of
the Corporation. Awards may consist of those listed in this paragraph 8(a) and
may be granted singly, in combination or in tandem. Awards may also be granted
in combination or in tandem with, in replacement of, or as alternatives to,
grants or rights under this Plan or any other plan of the Corporation or any of
its Affiliates, including the plan of any acquired entity. An Award may provide
for the grant or issuance of additional, replacement or alternative Awards upon
the occurrence of specified events. All or part of an Award may be subject to
conditions established by the Committee, which may include, but are not limited
to, continuous service with the Corporation and its Affiliates, achievement of
specific business objectives, increases in specified indices, attainment of
specified growth rates and other comparable measurements of performance.
     (i) Option. An Employee Award or Director Award may be in the form of an
Option. The Grant Price of an Option shall be not less than the Fair Market
Value of the Common Stock subject to such Option on the Grant Date.
Notwithstanding anything contrary contained in this Plan including
Sections 8(a)(i)(A) and (B), in no event shall the term of the Option extend
more than ten (10) years after the Grant Date. Options may not include
provisions that “reload” the option upon exercise. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Options
awarded to

6



--------------------------------------------------------------------------------



 



Participants pursuant to this Plan, including the Grant Price, the term of the
Options, the number of shares subject to the Option and the date or dates upon
which they become exercisable, shall be determined by the Committee.
     (A) Except as is otherwise provided in the Award Agreement and subject to
Committee discretion as provided in Section 6(b):
     (1) all rights to exercise an Option shall terminate within four (4) months
after the date the Participant ceases to be an Employee, or ceases to be a
Director, whichever may occur later, for any reason other than death or
Disability (but in no event later than the end of the original period of the
Option).
     (2) In the event of a Participant’s death, an Option will terminate fifteen
(15) months thereafter.
     (3) In the event of a Participant’s Disability and resulting termination of
employment, an Option will terminate six (6) months after such Participant’s
employment termination date.
     (4) In the event the employment of the Participant is terminated for cause
(as determined by the Committee), all Options whether or not vested shall
terminate immediately.
     (5) All unvested Options are cancelled upon termination of employment;
except that all non-qualified options granted prior to April 1, 2006 shall
immediately vest upon Vested Retirement.
     (B) However, if an Option is held by a Director who, on the date he or she
ceases to be a Director (and, if also an Employee, ceases to be an Employee),
has at least ten (10) years of service as a Director, then all Common Stock
subject to such Option will vest on the date the Director ceases to be a
Director, and all rights to exercise such Option will terminate three (3) years
thereafter (but in no event later than the original period of the Option). Also,
if an Option is held by a Director who, on the date he or she ceases to be a
Director (and, if also an Employee, ceases to be an Employee), has less than ten
(10) years of service as a Director, then all Common Stock subject to such
Option will continue to vest in accordance with its terms for a period of three
(3) years following such date, and all rights to exercise such Option will
terminate three (3) years after such date (but in no event later than the
original period of the Option). If Options are awarded in the final two
(2) years of the term of a Director who is approaching age 70, or an Employee
Director who is at least age 55 with at least ten (10) years of service and his
or her age plus years of service equal at least 70, the outside exercise date is
the one provided in the Option or seven (7) years from the grant date, whichever
occurs earlier. This paragraph 8(a)(i)(B) shall not apply to a Participant who
is terminated for cause (as determined by the Committee).

7



--------------------------------------------------------------------------------



 



     (C) However, if an Option granted prior to April 1, 2006 is held by a
Participant who retires and satisfies the test for Vested Retirement, then all
rights to exercise any and all Options will terminate twelve (12) months
following the date of the Vested Retirement. To the extent that such Award
provides a longer term to exercise, such Award will control.
     (D) Attached hereto are resolutions adopted by the Committee, pertaining to
vesting and exercise, which shall apply only to Options granted prior to
April 1, 2006. The provisions of section 8(a)(i)(A)(5) and 8(a)(i)(C) above are
intended to incorporate such resolutions. To the extent of any conflict between
the terms of such resolutions and this Plan, the resolutions will control.
     (ii) Stock Award. An Employee Award or Director Award may be in the form of
a Stock Award. The terms, conditions and limitations applicable to any Stock
Awards granted to Participants pursuant to this Plan shall be determined by the
Committee; provided that any Stock Award which is not a Performance Award shall
have a minimum Restriction Period of three years from the Grant Date, provided
that (A) the Committee may provide for earlier vesting upon a termination of
employment by reason of death, Disability or Retirement, (B) such three-year
minimum Restriction Period shall not apply to a Stock Award that is granted in
lieu of salary or bonus, (C) vesting of a Stock Award may occur incrementally
over the three-year minimum Restricted Period and (D) the restrictions set forth
in a Stock Award will terminate immediately if the Participant retires prior to
the date on which the restrictions would otherwise terminate and at Retirement
he or she is age 65 or older or, if not yet age 65, as to Stock Awards granted
prior to April 1, 2006, the Participant satisfies the test for vested
Retirement.
     (iii) Performance Award. Without limiting the type or number of Employee
Awards or Director Awards that may be made under the other provisions of this
Plan, an Employee Award or Director Award may be in the form of a Performance
Award. The terms, conditions and limitations applicable to any Performance
Awards granted to Participants pursuant to this Plan shall be determined by the
Committee; provided that any Stock Award which is a Performance Award shall have
a minimum Restriction Period of one year from the Grant Date, provided that the
Committee may provide for earlier vesting upon a termination of employment by
reason of death, Disability or Retirement. The Committee shall set Performance
Goals in its discretion which, depending on the extent to which they are met,
will determine the value and/or amount of Performance Awards that will be paid
out to the Participant.
     (A) Nonqualified Performance Awards. Performance Awards granted to
Employees or Directors that are not intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code shall be based
on achievement of such goals and be subject to such terms, conditions and
restrictions as the Committee or its delegate shall determine.
     (B) Qualified Performance Awards. Performance Awards granted to Employees
under the Plan that are intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-

8



--------------------------------------------------------------------------------



 



established, objective Performance Goals established by the Committee prior to
the earlier to occur of (x) 90 days after the commencement of the period of
service to which the Performance Goal relates and (y) the lapse of 25% of the
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. Such a Performance Goal may be
based on one or more business criteria that apply to the Employee, one or more
business units or divisions of the Corporation or the applicable sector, or the
Corporation as a whole, and if so desired by the Committee, by comparison with a
peer group of companies. A Performance Goal may include one or more of the
following: (a) earnings, either in the aggregate or on a per-share basis,
reflecting such dilution of shares as the Committee deems appropriate, including
operating earnings, pre-tax earnings, earnings before interest and taxes, and
earnings before interest, taxes, depreciation and amortization; (b) gross or net
revenue; (c) operating or net cash flow; (d) financial return ratios (e.g.,
return or net return on one or more of the following: assets, net assets,
equity, invested capital, revenue); (e) margins, including net, operating or
pre-tax margins; (f) total shareholder return; (g) financial ratios (e.g., debt
to capitalization or debt to equity); (h) growth in financial measures or ratios
(e.g., revenue, earnings, cash flow, stockholders’ equity, margins); or
(i) customer satisfaction, based on specified objective goals, or a customer
survey sponsored by the Corporation or one or more business units or divisions
of the Corporation.
     (C) Unless otherwise stated, such a Performance Goal need not be based upon
an increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Qualified
Performance Awards, it is the intent of the Plan to conform with the standards
of Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2)(i), as to
grants to those Employees whose compensation is, or is likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Qualified
Performance Awards made pursuant to this Plan shall be determined by the
Committee.
     (b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:
     (i) no Participant may be granted, during any fiscal year, Employee Awards
consisting of Options (including Options that are granted as Performance Awards)
that are exercisable for more than 1,110,995 shares of Common Stock;

9



--------------------------------------------------------------------------------



 



     (ii) no Participant may be granted, during any fiscal year, Employee Awards
consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 555,497 shares of Common
Stock (the limitation set forth in this clause (ii), together with the
limitation set forth in clause (i) above and (c)(i) and (ii) below, being
hereinafter collectively referred to as the “Stock Based Awards Limitations”);
and
     (iii) no Participant may be granted Employee Awards under this Plan
consisting of cash (including Awards that are granted as Performance Awards) in
respect of any fiscal year having a value determined on the Grant Date in excess
of an amount equal to 2% of the consolidated net income of the Corporation and
its subsidiaries for such fiscal year plus the Black-Scholes Value, determined
as of the Option Grant Date, of Options on 219,977 shares of Common Stock
determined as if such Options had an Option Grant Date on the effective date of
the Employee Award.
     (c) Notwithstanding anything to the contrary contained in this Plan the
following limitations shall apply to any Director Awards made hereunder:
     (A) no Participant may be granted, during any fiscal year, Director Awards
consisting of Options (including Options that are granted as Performance Awards)
that are exercisable for more than 53,327 shares of Common Stock and
     (B) no Participant may be granted, during any fiscal year, Director Awards
consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 33,330 shares of Common
Stock.
9. Change in Control
     Notwithstanding the provisions of paragraph 8 hereof, unless otherwise
expressly provided in the applicable Award Agreement, or as otherwise specified
in the terms of an Equity Award, in the event of a Change in Control during a
Participant’s employment (or service as a Non-employee Director) with the
Corporation or one of its Affiliates, each Equity Award granted under this Plan
to the Participant shall become immediately vested and fully exercisable, with
performance-based equity awards vested at target level (regardless of the
otherwise applicable vesting or exercise schedules or Performance Goals provided
for under the Award Agreement or the terms of the Equity Award).
10. Payment of Awards
     (a) General. Payment made to a Participant pursuant to an Award may be made
in the form of cash or Common Stock, or a combination thereof, and may include
such restrictions as the Committee shall determine, including, in the case of
Common Stock, restrictions on transfer and forfeiture provisions. If such
payment is made in the form of Restricted Stock, the Committee shall specify
whether the underlying shares are to be issued at the beginning or end of the
Restriction Period. In the event that shares of Restricted Stock are to be
issued at the beginning of the Restriction Period, the certificates evidencing
such shares (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the

10



--------------------------------------------------------------------------------



 



terms and conditions of the restrictions applicable thereto. In the event that
shares of Restricted Stock are to be issued at the end of the Restricted Period,
the right to receive such shares shall be evidenced by book entry registration
or in such other manner as the Committee may determine.
     (b) Deferral. With the approval of the Committee, amounts payable in
respect of Awards may be deferred and paid either in the form of installments or
as a lump-sum payment. The Committee may permit selected Participants to elect
to defer payments of some or all types of Awards or any other compensation
otherwise payable by the Corporation in accordance with procedures established
by the Committee and may provide that such deferred compensation may be payable
in shares of Common Stock. Any deferred payment pursuant to an Award, whether
elected by the Participant or specified by the Award Agreement or the terms of
the Award or by the Committee, may be forfeited if and to the extent that the
Award Agreement or the terms of the Award so provide.
     (c) Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Stock Award, subject to such
terms, conditions and restrictions as the Committee may establish. The Committee
may also establish rules and procedures for the crediting of interest or other
earnings on deferred cash payments and Dividend Equivalents for Stock Awards.
     (d) Substitution of Awards. Subject to paragraphs 13 and 15, at the
discretion of the Committee, a Participant who is an Employee may be offered an
election to substitute an Employee Award for another Employee Award or Employee
Awards of the same or different type.
11. Option Exercise
     Following exercise the Grant Price shall be paid in full in cash at the
time of delivery of the stock or, if permitted by the Committee and elected by
the optionee, the optionee may purchase such shares by means of tendering Common
Stock owned by the optionee, or having the Corporation withhold from the shares
otherwise issuable pursuant to the Option an appropriate number of shares of
Common Stock, valued at Fair Market Value on the date of exercise, or any
combination thereof. The Committee shall determine acceptable methods for
Participants to tender Common Stock or have Common Stock withheld in payment of
the Grant Price. The Committee may provide for procedures to permit the exercise
or purchase of such Awards by use of the proceeds to be received from the sale
of Common Stock issuable pursuant to an Award. The Committee may adopt
additional rules and procedures regarding the exercise of Options from time to
time, provided that such rules and procedures are not inconsistent with the
provisions of this paragraph.
     An optionee desiring to pay the Grant Price of an Option by tendering
Common Stock using the method of attestation may, subject to any such conditions
and in compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Corporation shall issue or otherwise deliver to the optionee upon such
exercise a number of shares of Common Stock subject to the Option equal to the
result obtained by dividing (a) the excess of the aggregate Fair Market Value of
the shares of Common Stock subject to the Option for which the Option (or
portion thereof) is being exercised over the Grant Price payable in respect of
such exercise by (b) the Fair Market Value per share of

11



--------------------------------------------------------------------------------



 



Common Stock subject to the Option, and the optionee may retain the shares of
Common Stock the ownership of which is attested.
     If an optionee desires to pay the Grant Price of an Option by having the
Corporation withhold from the shares otherwise issuable pursuant to the Option
shares of Common Stock of the requisite value, then, subject to any conditions
and in compliance with any procedures as the Committee may adopt, the
Corporation shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Option equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
shares of Common Stock subject to the Option for which the Option (or portion
thereof) is being exercised over the Grant Price payable in respect of such
exercise by (b) the Fair Market Value per share of Common Stock subject to the
Option.
12. Taxes
     The Corporation or its designated third party administrator shall have the
right to deduct applicable taxes from any Employee Award payment and withhold,
at the time of delivery or vesting of cash or shares of Common Stock under this
Plan, an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Corporation to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Corporation of shares
of Common Stock theretofore owned by the holder of the Employee Award with
respect to which withholding is required. If shares of Common Stock are used to
satisfy tax withholding, such shares shall be valued based on the Fair Market
Value when the tax withholding is required to be made. The Committee may provide
for loans, on either a short term or demand basis, from the Corporation to a
Participant who is an Employee to permit the payment of taxes required by law.
13. Amendment, Modification, Suspension or Termination of the Plan
     The Board may amend, modify, suspend or terminate this Plan for the purpose
of meeting or addressing any changes in legal requirements or for any other
purpose permitted by law, except that (i) no amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant and (ii) no amendment or alteration shall be effective prior to its
approval by the stockholders of the Corporation to the extent such approval is
required by applicable legal requirements or the requirements of the securities
exchange on which the Corporation’s stock is listed. Notwithstanding anything
herein to the contrary, without the prior approval of the Corporation’s
stockholders, Options issued under the Plan will not be repriced, replaced, or
regranted through cancellation or by decreasing the exercise price of a
previously granted Option.
14. Assignability
     Unless otherwise determined by the Committee and provided in the Award
Agreement or the terms of the Award or to a family limited partnership, trust or
similar entity pre-approved by the Committee, no Award or any other benefit
under this Plan shall be assignable or otherwise transferable except by will,
beneficiary designation, the laws of descent and distribution, or a domestic
relations order. In the event that a beneficiary designation conflicts with an
assignment

12



--------------------------------------------------------------------------------



 



by will, the beneficiary designation will prevail. The Committee may prescribe
and include in applicable Award Agreements or the terms of the Award other
restrictions on transfer. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this paragraph 14 shall be null and
void.
15. Adjustments
     (a) The existence of outstanding Awards shall not affect in any manner the
right or power of the Corporation or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Corporation or its business or any merger or consolidation
of the Corporation, or any issue of bonds, debentures, preferred or prior
preference stock (whether or not such issue is prior to, on a parity with or
junior to the existing Common Stock) or the dissolution or liquidation of the
Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding of any kind, whether or not
of a character similar to that of the acts or proceedings enumerated above.
     (b) In the event of any subdivision or consolidation of outstanding shares
of Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards, (iii) the Grant Price or other price in respect of such Awards, (iv) the
appropriate Fair Market Value and other price determinations for such Awards,
and (v) the Stock Based Awards Limitations shall each be proportionately
adjusted to reflect such transaction. In the event of any other recapitalization
or capital reorganization of the Corporation, any consolidation or merger of the
Corporation with another corporation or entity, the adoption by the Corporation
of any plan of exchange affecting Common Stock or any distribution to holders of
Common Stock of securities or property (other than normal cash dividends or
dividends payable in Common Stock), the Board may make appropriate adjustments
to (i) the number of shares of Common Stock reserved under this Plan, (ii) the
number of shares of Common Stock covered by Awards, (iii) the Grant Price or
other price in respect of such Awards, (iv) the appropriate Fair Market Value
and other price determinations for such Awards, and (v) the Stock Based Awards
Limitations to reflect such transaction; provided that such adjustments shall
only be such as are necessary to maintain the proportionate interest of the
holders of the Awards and preserve, without increasing, the value of such
Awards. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Board shall be
authorized (x) to assume under the Plan previously issued compensatory awards,
or to substitute new Awards for previously issued compensatory awards, including
Awards, as part of such adjustment or (y) to cancel Awards that are Options and
give the Participants who are the holders of such Awards notice and opportunity
to exercise for 30 days prior to such cancellation.
16. Restrictions
     No Common Stock or other form of payment shall be issued with respect to
any Award unless the Corporation shall be satisfied based on the advice of its
counsel that such issuance will be in compliance with applicable federal and
state securities laws. Certificates evidencing shares of Common Stock delivered
under this Plan (to the extent that such shares are so evidenced) may be subject
to such stop transfer orders and other restrictions as the Committee may deem

13



--------------------------------------------------------------------------------



 



advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
upon which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law. The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.
17. Unfunded Plan
     This Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants under this Plan, any such accounts
shall be used merely as a bookkeeping convenience, including bookkeeping
accounts established by a third party administrator retained by the Corporation
to administer the Plan. The Corporation shall not be required to segregate any
assets for purposes of this Plan or Awards hereunder, nor shall the Corporation,
the Board or the Committee be deemed to be a trustee of any benefit to be
granted under this Plan. Any liability or obligation of the Corporation to any
Participant with respect to an Award under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
Agreement or the terms of the Award, and no such liability or obligation of the
Corporation shall be deemed to be secured by any pledge or other encumbrance on
any property of the Corporation. Neither the Corporation nor the Board nor the
Committee shall be required to give any security or bond for the performance of
any obligation that may be created by this Plan.
18. Right to Employment
     Nothing in the Plan or an Award Agreement shall interfere with or limit in
any way the right of the Corporation to terminate any Participant’s employment
or other service relationship at any time, nor confer upon any Participant any
right to continue in the capacity in which he or she is employed or otherwise
serves the Corporation.
19. Successors
     All obligations of the Corporation under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Corporation, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Corporation.
20. Governing Law
     This Plan and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas.
21. Effectiveness
     The Plan will be submitted to the stockholders of the Corporation for
approval at the 2003 annual meeting of shareholders and, if approved, will
become retroactively effective as of April 1, 2003.

14



--------------------------------------------------------------------------------



 



22. NYSE Limitations
     If any provision of this Plan has the effect of increasing the number of
shares available for Awards hereunder by adding back shares and such provision
constitutes a “formula” under the formula plan rules of the New York Stock
Exchange, Inc. (“NYSE”) (including Section 303A.08 of the NYSE’s Listed Company
Manual), then the portion of such provision that constitutes a “formula” shall
be operative only until, and shall cease to be effective on, the date that is
10 years after July 17, 2003 or, if later, the date of the most recent
shareholder approval of the Plan.

15



--------------------------------------------------------------------------------



 



Resolution related to stock options adopted by the Compensation and Management
Development Committee of the Board of Directors of Centex Corporation on May 13,
2004.
     RESOLVED, that all non-qualified options held by Full Time Employees to
acquire common stock of Centex Corporation awarded under any of the stock plans
listed below, whether awarded before or after May 13, 2004, shall be subject to
the following from and after May 13, 2004:

  1.   If an optionee shall voluntarily terminate employment and at such time he
or she is age 55 or older, has at least 10 Years of Service and the sum of age
and Years of Service equals at least 70, then all non-qualified options held by
him or her shall immediately vest upon the termination of employment (“Vested
Retirement”).     2.   All rights to exercise such vested options will terminate
12 months following the date of such Vested Retirement. However, to the extent
that an option agreement provides a longer time to exercise following voluntary
termination of employment, then such agreement will control.     3.   As used
herein: “Full Time Employee” means a person actively and regularly engaged in
work at least 40 hours a week; and “Years of Service” means an optionee’s years
of employment with Centex Corporation or any of its Affiliates. An optionee
shall be credited with a Year of Service on each anniversary of the date on
which he or she was first employed by Centex Corporation or its Affiliate,
provided that the optionee continues to be employed by such employer on such
anniversary date.     4.   The stock plans covered are:

  •   Centex Corporation Amended and Restated 1987 Stock Option Plan     •  
Seventh Amended and Restated 1998 Centex Corporation Employee Non-Qualified
Stock Option Plan     •   Amended and Restated Centex Corporation 2001 Stock
Plan     •   Amended and Restated Centex Corporation 2003 Equity Incentive Plan

     FURTHER RESOLVED, that the appropriate officers of the Corporation are
hereby directed to take all steps that they deem necessary or appropriate to
communicate the substance of the foregoing resolution to option holders who are
affected and, where they deem necessary, to document the substance of this
resolution by way of amendments to the stock plans and to existing option
agreements.

16